Award against employer and appellant Jamestown Mutual Insurance Company, as carrier. The latter asserts that all the evidence shows that the injury was received on June 18, 1937, after the State Insurance Fund covered the risk. The great preponderance of evidence so indicates, but there is some proof and one of the employer’s reports states that the initial injury was received in May, 1937, when the appellant insurance company was the carrier. Award unanimously affirmed, with costs to the State Industrial Board. Present —■ Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.